EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT The following is a list of all subsidiaries of Premier Financial Bancorp, Inc. as of December 31, 2010 and their state of incorporation. Subsidiary Jurisdiction of Incorporation Citizens Deposit Bank and Trust Company Kentucky Farmers Deposit Bank Kentucky Mt. Vernon Financial Holdings, Inc. Kentucky Ohio River Bank Ohio First Central Bank, Inc. West Virginia Boone County Bank, Inc. West Virginia Traders Bank, Inc. West Virginia Abigail Adams National Bancorp, Inc. Delaware Adams National Bank United States of America Consolidated Bank and Trust Company Virginia
